      Case 1:19-cv-07680-AJN-KHP Document 66 Filed 06/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 CURTIS McDANIEL,
                               Plaintiff,                                     6/11/2021
                   -against-

  THE PEOPLE OF THE STATE OF NEW YORK, et
  al,

                                                                1:19-CV-7680 (AJN) (KHP)
                               Defendants.
                                                                         ORDER


 CURTIS McDANIEL,
                               Plaintiff,
                   -against-

  NYC FIRE DEPARTMENT, NYC POLICE
  DEPARTMENT, JOHN and JANE DOES 1-7,
  CITY OF NEW YORK,

                               Defendants.


KATHARINE H. PARKER, United States Magistrate Judge:

       On May 17, 2021, the Plaintiff requested permission to add information to his Second

Amended Complaint at ECF No. 14 but did not provide the proposed amended pleading. (ECF

No. 60.)

       Under Federal Rule of Civil Procedure 15, a party must a proposed amendment or new

pleading with a motion to amend. See 3 James Wm. Moore et al., Moore's Federal Practice ¶¶

15. 17[1] (3d ed. 2004). The “failure to submit a proposed amended complaint constitutes

sufficient grounds to deny a motion to amend.” Murray v. New York, 604 F. Supp. 2d 581, 588

(W.D.N.Y. 2009) (citing LaBarbara v. Ferran Enterprises, Inc., 2009 WL 367611, at *3 (E.D.N.Y.
       Case 1:19-cv-07680-AJN-KHP Document 66 Filed 06/11/21 Page 2 of 2




Feb. 10, 2009) (“In order to meet the requirements of particularity in a motion to amend, a

complete copy of the proposed amended complaint must accompany the motion so that both

the court and the opposing party can understand the exact changes sought.”)). Accordingly,

Plaintiff’s request is denied without prejudice.

       To the extent Plaintiff seeks to amend his complaint, he must provide the Court and

Defendants with the proposed amended pleading together with a letter requesting a pre-

motion conference in accordance with the Individual Practices of this Court. At any such

conference, the Court will determine whether briefing is needed or, alternatively, whether

Defendants consent to the amended pleading.

       The Clerk of Court is requested to mail a copy of this order to the Plaintiff.


SO ORDERED.
Dated: June 11, 2021
       New York, New York


                                              ________________________________
                                              KATHARINE H. PARKER
                                              United States Magistrate Judge




The Clerk of Court is requested to mail a copy
of this order to:
Curtis McDaniel
DIN # 20-A-0242
Bare Hill Correctional Facility
Caller Box 20
181 Brand Road
Malone, NY 12953
